DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed 25 April, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a document is illegible.  One of the documents listed in this information disclosure statement is of too poor a resolution to be read.  Thus, it was not considered.
Unfortunately, due to conversion of the file format, references in the application file are of lower resolution than when submitted by applicant.  While the citation may have been legible when uploaded, the copy used for examination is not.

Election/Restrictions
Applicants elected treating patients with a viral infection and fibrosis with the IBAT inhibitor of claim 1 without traverse in the reply filed on 26 Oct, 2020.

Claims Status
Claims 2-14 are pending.
Claims 3 and 7-14 have been withdrawn from consideration due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2 and 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar et al (Dig. Dis. Sci. (2001) 46(10) p2066-2073) in view of Sasahara et al (US 20050009805, cited by applicants) and Starke et al (US 20050038009).

Kumar et al discuss cholestatic symptoms in patients suffering from hepatitis C (title).  In chronic hepatitis C, bile duct inflammation is found in between 8 and 91% of patients (p2066, 2nd column, 1st paragraph) and bile duct loss is found in between 0 and 91%, depending on the study (p2071, 2nd column, 1st paragraph).  A number of patients with hepatitis C and features of cholestasis, with no other obvious cause for the cholestasis were identified (p2068, 2nd column, 1st and 2nd paragraph).  All but one patient had moderate to severe fibrosis (abstract), and many patients present with pruritus (p2027, 1st column, 4th paragraph).  
	The difference between this reference and the instant claims is that this reference does not discuss treatment of the disorder with an IBAT inhibitor.
	Sasahara et al discuss compounds for the treatment and prevention of cholestasis accompanying hepatopathy (abstract) which have a mechanism of action via IBAT inhibition (example 3, paragraphs 305-315).  They decrease cholesterol levels (paragraph 299) and decrease bile acid levels (paragraph 303).  This reference teaches IBAT inhibitors for treatment of cholestasis, the same disorder noted in Kumar et al.
	Starke et al discusses IBAT inhibitors for hyperlipidaemia (title) and cardiovascular disorders (paragraph 4).  While a fairly large genus of IBAT inhibitors are discussed (paragraph 6), only a relatively small number are actually synthesized (examples 1-39, paragraphs 412-489), including the compound used in applicant’s claimed method (example 29, paragraph 468).  Please note that many of the embodiments actually synthesized are very similar to each other, with a number that are not patentably distinct from the species used by applicants (MPEP 2144.09).  The core structure of these compounds is identical with that of Sasahara et al (compare paragraph 14 of Sasahara et al with paragraph 6 of Starke et al).
	Therefore, it would be obvious to use an IBAT inhibitor to treat the patients of Kumar et al, as Sasahara et al teach that these compounds are useful to treat and prevent the cholestasis that these patients present with.  As Sasahara et al teach that this mechanism of action is useful for treatment of these patients, an artisan in this field would attempt this treatment with a reasonable expectation of success.
	Furthermore, it would be obvious to use the compounds of Starke et al, as a simple substitution of one known element (the compounds of Sasahara et al) for another (the compounds of Starke et al) yielding expected results (IBAT inhibition).  As the compounds of Sasahara et al are chemically similar to those of Starke et al, are taught as useful for the same purpose (cholesterol and hypolipidemia), and work by the same mechanism, an artisan in this field would attempt this substitution with a reasonable expectation of success.
	Kumar et al discusses patients suffering from cholestasis caused by chronic active hepatitis C infections.  Sasahara et al teach IBAT inhibition can treat cholestasis.  Starke et al teach that the compound used by applicants is an IBAT inhibitor.  Thus, the combination of references render obvious claims 2 and 6.
	Sasahara et al teach reduction in bile acid levels, rendering obvious claims 4 and 5.
	Kumar et al teach that most of these patients also have fibrosis, rendering obvious applicant’s elected disorder.
response to applicant’s arguments
Applicants argue that Kumar et al does not link excess bile acid to viral liver infections and uses too small a sample size to be definitive, that there is no motivation to combine Kumar et al with Sasahara et al and Starke et al, that Kumar et al does not discuss using IBAT inhibitors, that there are a number of other methods to lower the bile acid pool, that the rejection depends on hindsight reasoning, that there is no reasonable expectation of success, that the genus of Starke et al encompasses at least 718 million compounds, that it is not obvious to try all of these compounds, that Starke et al does not teach using their compounds for viral infections, that Sasahara et al explicitly states that certain chemical structures are important, that the structures of Sasahara et al and Starke et al are different, and that small differences in structure can lead to large differences in properties, which is not predictable.
Applicant's arguments filed 14 July, 2022 have been fully considered but they are not persuasive.

Applicants argue that Kumar et al does not directly link bile acid to viral liver infections.  Applicants have not described why this is a problem.  Sasahara et al clearly states that IBAT inhibitors provide a benefit in cholestasis accompanying hepatopathy; which Kumar et al clearly state is a description that fits at least a subset of hepatitis C patients.  It should be noted that cholestasis is impairment of bile acid flow which will cause a buildup; the fact that Kumar et al describes a reference that doesn’t show this is not relevant given that it explicitly states that cholestasis is a feature of this disorder.
Applicants argue that Kumar et al used too few patients.  This argument doesn’t make sense.  Kumar et al is a review article; it is not describing a single experiment.  While some of the references referred to by Kumar et al may have too few patients, it is not clear how this argument applies to the conclusions of the article as a whole.  In addition, if a reference renders the claims obvious for a single patient, they are still obvious.  So a single patient with both a viral liver disorder and cholestasis, combined with Sasahara et al and Starke et al render the claims obvious.
Applicants argue that there is no motivation to combine Kumar et al with the other references.  However, applicants do not state why the reason given in the rejection, to treat the cholestasis associated with hepatitis, is improper.
Applicants argue that Kumar et al does not discuss using IBAT inhibitors.  While true, this limitation is made up by Sasahara et al.
Applicants argue that there are a number of other methods of decreasing the bile acid pool besides IBAT inhibitors.  It is not clear why this renders the rejection invalid.  The fact that other potential treatments are obvious, by itself, does not make applicant’s claimed invention non-obvious.
Applicants argue that the rejection is based on hindsight reasoning.  The test for a lack of hindsight reasoning is if the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicants have not pointed to any feature in the rejection that is not found in the cited references.
Applicants argue that there is no reasonable expectation of success.  However, they do not persuasively argue why the reason there is a reasonable expectation of success, commonality of structure, function, and utility, is invalid.
Applicants argue that the genus of Starke et al encompasses an immense number of compounds, and argue that it is not reasonable to try all of them.  This elides the fact that Starke et al only describes a much smaller number of actual compounds, many of which are not patentably distinct from each other.  These are clearly the compounds that the authors of that reference are most interested in, and so are reasonable to use as IBAT inhibitors.
Applicants argue that Starke et al does not teach using their compounds to treat viral infections.  While true, that limitation is made up by Kumar et al and Sasahara et al.
Finally, applicants make a number of arguments related to the structures of the IBAT inhibitors of Sasahara et al and Starke et al.  These arguments have been made for many rounds of prosecution, both in this application and the parent application.  They remain unpersuasive for the reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 2 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 37, and 41 of copending Application No. 15/069,199 (US 20160194353) in view of Michielsen et al (World J. Surg. Oncol. (2005) 3:27). 
Competing claim 34 describes a method of treating hepatomas, comprising administering the same IBAT inhibitor as used for the instant claims.  Competing claim 38 is worded almost identically with instant claim 4, and competing claim 41 specifies that the patient have fibrosis.  
The difference between the competing claims and the instant claims is that the competing claims do not specify a viral infection.
Michielsen et al teaches that hepatocellular carcinoma is primarily caused by hepatitis B and C (2nd page, 1st column, 4th paragraph).  
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants have argued that the competing claims do not discuss a viral infection.
Applicant's arguments filed 14 July, 2022 have been fully considered but they are not persuasive.

	While the competing claims may not discuss viral infections, the secondary reference(s) cited clearly link viral infections to the competing claims.

second rejection
Claims 2 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 7 of copending Application No. 16/737,742 (US 20200140484) in view of Kumar et al (Dig. Dis. Sci. (2001) 46(10) p2066-2073). 
	Competing claim 2 specifies the same therapeutic as the instant claims for treating a range of disorders, which competing claim 7 narrows to intrahepatic cholestasis.
	The difference between the competing claims and the instant claims is that the competing claims do not specify a viral infection.
	The teachings of Kumar et al were given above, and will not be repeated here.  Note that the reference describes intrahepatic cholestasis in a population of hepatitis C patients.
response to applicant’s arguments
	Applicants have argued that the competing claims do not discuss a viral infection.
Applicant's arguments filed 14 July, 2022 have been fully considered but they are not persuasive.

	While the competing claims may not discuss viral infections, the secondary reference(s) cited clearly link viral infections to the competing claims.

third rejection
Claims 2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,541,421 in view of Kumar et al (Dig. Dis. Sci. (2001) 46(10) p2066-2073) and Sasahara et al (US 20050009805, cited by applicants). 
Competing claim 1 describes a method of treating constipation, comprising treatment with a small number of IBAT inhibitors, including the one used by the method of the instant claims.
The teachings of Kumar et al and Sasahara et al were given above, and the logic of the rejection closely follows the second obviousness rejection.
response to applicant’s arguments
	Applicants have argued that the competing claims do not discuss a viral infection.
Applicant's arguments filed 14 July, 2022 have been fully considered but they are not persuasive.

	While the competing claims may not discuss viral infections, the secondary reference(s) cited clearly link viral infections to the competing claims.

fourth rejection
Claims 2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,688,720 in view of Sterling et al (Hepatology (2008) 47(4) p1118-1127). 
	Competing claim 1 describes a method of treating non-alcoholic steatohepatitis (NASH) comprising the identical method steps of the instant claims.  Competing claim 2 specifies that the treatment lower serum bile acid levels.
	The difference between the competing claims and the instant claims is that the competing claims do not specify a viral infection.
	Sterling et al discuss steatohepatitis in patients coinfected with HIV and hepatitis C (title).  Many of these patients have NASH (fig 3), and fibrosis (abstract).
response to applicant’s arguments
	Applicants have argued that the competing claims do not discuss a viral infection.
Applicant's arguments filed 14 July, 2022 have been fully considered but they are not persuasive.

	While the competing claims may not discuss viral infections, the secondary reference(s) cited clearly link viral infections to the competing claims.

fifth rejection
Claims 2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,011,633 in view of Kumar et al (Dig. Dis. Sci. (2001) 46(10) p2066-2073). 
	Competing claim 1 describes treatment of cholestasis induced pruritus comprising administering the same pharmaceutical as the method of the instant claims.  Competing claim 4 describes a number of conditions causing the itching, including fibrosis.  Competing claims 5 and 6 describe the same limitations as instant claims 4 and 5.
	The difference between the competing claims and the instant claims is that the competing claims do not describe a viral infection.
The teachings of Kumar et al were given above, and will not be repeated here.
response to applicant’s arguments
	Applicants have argued that the competing claims do not discuss a viral infection.
Applicant's arguments filed 14 July, 2022 have been fully considered but they are not persuasive.

	While the competing claims may not discuss viral infections, the secondary reference(s) cited clearly link viral infections to the competing claims.

sixth rejection
Claims 2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 8 of U.S. Patent No. 10,093,697 in view of Kumar et al (Dig. Dis. Sci. (2001) 46(10) p2066-2073). 
Competing claim 1 describes a method of treating cholestasis, comprising administering the same therapeutic as the instant claims.  Competing claims 3 and 4 give the same limitations as instant claims 4 and 5, while competing claim 8 specifies a handful of conditions, including liver fibrosis.
The difference between the competing claims and the instant claims is that the competing claims do not specify a viral infection.
The teachings of Kumar et al were given above, and will not be repeated here.
response to applicant’s arguments
	Applicants have argued that the competing claims do not discuss a viral infection.
Applicant's arguments filed 14 July, 2022 have been fully considered but they are not persuasive.

	While the competing claims may not discuss viral infections, the secondary reference(s) cited clearly link viral infections to the competing claims.

seventh rejection
Claims 2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,487,111 in view of Kumar et al (Dig. Dis. Sci. (2001) 46(10) p2066-2073). 
Competing claim 1 describes a method of treating a bile acid dependent disease, comprising administering the same therapeutic as the instant claims.  Competing claim 10 specifies that the disorder is intrahepatic cholestasis.
The difference between the competing claims and the instant claims is that the competing claims do not specify a viral infection.
The teachings of Kumar et al were given above, and will not be repeated here.
response to applicant’s arguments
	Applicants have argued that the competing claims do not discuss a viral infection.
Applicant's arguments filed 14 July, 2022 have been fully considered but they are not persuasive.

	While the competing claims may not discuss viral infections, the secondary reference(s) cited clearly link viral infections to the competing claims.

eighth rejection
Claims 2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 7,132,416 in view of Kumar et al (Dig. Dis. Sci. (2001) 46(10) p2066-2073) and Sasahara et al (US 20050009805, cited by applicants). 
Competing claim 14 describes the same compound used in the method of the instant claims.  The title of the reference describes the use of these compounds as IBAT inhibitors.  While typically the disclosure of the competing claims cannot be used in the double patenting rejection, an exception is the utility of a product (MPEP 804(II)(B)(2)(a)).
The difference between the competing claims and the instant claims is that the competing claims do not discuss a viral infection.
The teachings of Kumar et al and Sasahara et al were given above, and will not be repeated here.
response to applicant’s arguments
	Applicants have argued that the competing claims do not discuss a viral infection.
Applicant's arguments filed 14 July, 2022 have been fully considered but they are not persuasive.

	While the competing claims may not discuss viral infections, the secondary reference(s) cited clearly link viral infections to the competing claims.

ninth rejection
Claims 2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of application 16/508,036 in view of Kumar et al (Dig. Dis. Sci. (2001) 46(10) p2066-2073) and Sasahara et al (US 20050009805, cited by applicants). 
Competing claim 1 describes a crystalline form of the same therapeutic used in the method of the instant claims.  Paragraph 4 of the reference describes the use of this compounds as an IBAT inhibitor.  While typically the disclosure of the competing claims cannot be used in the double patenting rejection, an exception is the utility of a product (MPEP 804(II)(B)(2)(a)).
The difference between the competing claims and the instant claims is that the competing claims do not discuss a viral infection.
The teachings of Kumar et al and Sasahara et al were given above, and will not be repeated here.
response to applicant’s arguments
	Applicants have argued that the competing claims do not discuss a viral infection.
Applicant's arguments filed 14 July, 2022 have been fully considered but they are not persuasive.

	While the competing claims may not discuss viral infections, the secondary reference(s) cited clearly link viral infections to the competing claims.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658